             Case 1:18-cv-02254-JEB Document 34 Filed 02/18/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
MASDAR SOLAR & WIND                                 )
COOPERATIEF U.A.,                                   )
                                                    )
                                                    )
                       Petitioner,                  )
                                                    )
                v.                                  )     Civil Action No. 1:18-cv-2254 (JEB)
                                                    )
THE KINGDOM OF SPAIN,                               )
                                                    )
                                                    )
                       Respondent.                  )
                                                    )

                                     JOINT STATUS REPORT

        Pursuant to the Court’s Order dated September 18, 2019, Petitioner Masdar Solar &

Wind Cooperatief U.A. (“Masdar”) and Respondent the Kingdom of Spain (“Spain”)

(collectively “the Parties”) submit the following status report regarding proceedings before the

International Centre for the Settlement of Investment Disputes (“ICSID”) to annul the Award at

issue in this case.

        1.      Pursuant to an agreement between the Parties, on January 15, 2020, each Party

presented supplemental legal authorities to the ICSID ad hoc annulment committee in connection

with Spain’s application for a stay.

        2.      On January 23, 2020, each Party submitted comments on the supplemental legal

authorities.

        3.      Between January 27, 2020 and February 15, 2020, Spain and Masdar submitted

additional materials and comments to the Committee pertaining to Spain’s application for a

continuation of the stay of enforcement.




                                                1
         Case 1:18-cv-02254-JEB Document 34 Filed 02/18/20 Page 2 of 2



Dated: February 18, 2020                   Respectfully submitted,


MASDAR SOLAR & WIND                        KINGDOM OF SPAIN
COOPERATIEF U.A.

By its attorneys,                          By its attorneys,

/s/ Jacob S. Pultman                       /s/ Nicholas M. Renzler
                                           Derek C. Smith (D.C. Bar No. 468674)
ALLEN & OVERY LLP                          dcsmith@foleyhoag.com
                                           Nicholas M. Renzler (D.C. Bar No. 983359)
John Roberti                               nrenzler@foleyhoag.com
1101 New York Avenue, NW                   Diana Tsutieva (D.C. Bar No. 1007818)
Washington, DC 20005                       dtsutieva@foleyhoag.com
Telephone: 202-683-3800                    FOLEY HOAG LLP
Facsimile: 202-683-399                     1717 K Street, NW
                                           Washington, DC 20006-5350
Jacob S. Pultman (pro hac vice)            Tel: 202-223-1200
Bradley S. Pensyl (pro hac vice)           Fax: 202-785-6687
1221 Avenue of the Americas
New York, New York 10020                   Andrew Z. Schwartz (D.D.C. Bar No.
Tel: 212-610-6300                              MA0017)
                                           aschwartz@foleyhoag.com
Attorneys for Petitioner                   Andrew B. Loewenstein (D.D.C. Bar No.
                                               MA0018)
                                           aloewenstein@foleyhoag.com
                                           FOLEY HOAG LLP
                                           Seaport West
                                           155 Seaport Boulevard
                                           Boston, MA 02210-2600
                                           Tel: 617-832-1000
                                           Fax: 617-832-7000

                                           Attorneys for Respondent




                                       2
